Mb. Chief Justice Hol-lebich delivered the opinion of the court: From the stipulation of facts herein it appears that on April 14th, 1937 claimant delivered to the respondent at Peoria State Hospital, for use at such institution, pursuant to the order of the Chief Clerk thereof, sixty-five gallons of motor oil; that the usual and customary charge for such merchandise at the time and place of the delivery thereof was $28.60; that claimant thereafter submitted its bill to the Chief Clerk of such institution, and through no fault on the part of the claimant, such bill was not vouchered for payment prior to the lapse of the appropriation out of which the same should have been paid, to-wit, on September 30th, 1937; that at the time such merchandise was ordered, there remained in the proper appropriation an unexpended balance sufficient to pay such bill in full. We have held in numerous cases that where supplies have. been furnished to the State on the order or request of an official authorized to purchase the same, and a bill therefor has been submitted within a reasonable time, but the same has not been approved and vouchered for payment before the lapse of the appropriation from which it is payable, without any fault or neglect on the part of the claimant, an award for the reasonable value of such supplies will be made, where at the time of the purchase thereof, there were sufficient funds remaining unexpended in the proper appropriation to pay for the same. Rock Island Sand and Gravel Co. vs. State, 8 C. C. R. 165; Indian Motorcycle Co. vs. State, 9 C. C. R. 526; Wabash Telephone Co. vs. State, No. 3105, decided at the January Term, 1938. Under the facts and the law as above set forth, claimant is entitled to an award. Award is therefore entered in favor of the claimant for the sum of Twenty-eight Dollars and Sixty Cents ($28.60).